Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Amendment filed November 12, 2021 has been entered.

Applicant's arguments filed November 12, 2021, have been fully considered but they are not found persuasive.

Claims 1-6 and new claims 10-23 are pending.  Claims 7-9 are canceled.  Claims 3-4 are withdrawn.  Claims 1-2, 5-6, 10-23 are examined.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 10-11, 16-17, 19 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simard (WO 2007/135546), and Oriuchi et al. (Annals of Nuclear Medicine, 2005).
	Simard teaches the method of treating human patients with colon tumors administering pharmaceutical composition comprising IgG1 monoclonal antibody 
Oriuchi et al. teach the method of radiotherapy treatment of tumor (page 363).  Oriuchi et al. teach that "… future studies should focus on new strategies of targeting, locoregional application, and combination therapy."
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of treatment of Simard in patients whose cancer has progressed after treatment with radiotherapy or chemotherapy or biologic agents because of motivation provided by Oriuchi et al. that combination therapy may be a good strategy.  The inherent outcome of tumor reduction is a stabilized outcome.

	Applicants argue that the skilled person would not have had reasonably expected that an anti-IL-1alpha antibody could be used to effectively stabilize cancers that have progressed after treatment with radiotherapy or chemotherapy or biologic agents in view of the known challenges in treating cancers that continue to progress after failing prior treatments.  However, one of ordinary skill in the art would have wanted to treat the patients who did not respond to treatment of Oriuchi.  Simard teach that it is quite unexpected that treatment of animals with anti-IL-1alpha antibody can protect the animals from aggressive forms of cancer (page 3).

Claims 5-6, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simard (WO 2007/135546), and Oriuchi et al. (Annals of Nuclear Medicine, 2005) as applied to claims 1-2, 10-11, 16-17, 19 above, and further in view of Hanna et al. (J. Clin. Oncol., 2006).
 	The teaching of Simard and Oriuchi are discussed above.  Simard and Oriuchi do not teach the metastatic non-small cell lung cancer.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the Simard and Oriuchi teaching of administering IL-1α antibody to treat the NSCLC as taught by Hanna et al.  One of ordinary skill in the art would be motivated by the Hanna teaching that second line treatment are needed for progressive treatment of NSCLC.  One of ordinary skill in the art would also have been motivated by the teaching of Simard to treat lung cancer of which NSCLC is one type of lung cancer. The inherent outcome of tumor reduction is a stabilized outcome.
	Applicants argue that Hanna contains no disclosure on the anti-IL-1alpha antibody or to stabilize a progressive cancer in a human patient having cancer that has progressed after treatment with chemotherapy, radiotherapy or biologic agents.  However, Simard teach that it is quite unexpected that treatment of animals with anti-IL-1alpha antibody can protect the animals from aggressive forms of cancer (page 3).  One of ordinary skill in the art would have wanted to treat the patients who did not respond to treatment of Oriuchi and Hanna.

Claims 12-15, 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simard (WO 2007/135546), Oriuchi et al. (Annals of Nuclear .
The teaching of Simard, Oriuchi, and Hanna are discussed above.  Simard, Oriuchi, and Hanna do not teach the MabP1 antibody nor Kd.
	Garrone teach the anti-IL-1alpha human monoclonal antibody by immortalizing B lymphocytes HuMAb X3 with Kd of 1.2 x 10 -10 M (page 653).  The Garrone antibody is the same antibody as MabP1.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the antibody of Garrone for treatment as taught by Simard, Oriuchi, Hanna.  One of ordinary skill in the art would be motivated by the human antibodies which would help in treatment.  The inherent outcome of tumor reduction is a stabilized outcome.

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.